DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 13, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an extruded ring” “an existing cavity on the hydraulic arm” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited in lines 6-7, the limitation “wherein the sliding door is in an open position when the hydraulic arm is at a horizontal position or resting on the hydraulic pump” is indefinite, this language is unclear since there is no relation established between the 
Claim 11 recited in lines 5-6, the limitation “permitting the sliding door to be an open position when the hydraulic arm is at a horizontal position or resting on the hydraulic pump” is indefinite, this language is unclear since there is no relation established between the sliding door and the hydraulic arm, the hydraulic arm recited to be couple with an anvil to apply mechanical pressure the disks.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11, 13-15 and 17-20 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Smith III US. Publication (2006/0219829) hereinafter Smith in view of Orcutt et al. US. Patent (5,437,177) hereinafter Orcutt.
Regarding claim 1,
Smith discloses a memory destruction device (12, as shown in fig.4, 6), comprising: 
a base (56, as shown in fig. 6) for receiving one or more disks (disk shown in fig.4);
a hydraulic arm (151, as shown in fig. 6, Para.[0005] recited the hydraulic or pneumatic cylinder connected to a hand pump therefore the hand pump is shown in fig.6 therefore the system of fig.6 is considered to be hydraulic); 
an anvil (82) coupled to the arm (151) to apply mechanical pressure to the one or disks to destroy the one or more disks when pressure is applied to lower the hydraulic arm (151) (the mechanical operation is recited in Para.[0029]).
a door (40); and 
a hydraulic pump (150) coupled to the hydraulic arm (151).
wherein the hydraulic pump (150) is configured for operation when the door (40) is in a closed position (the operation is recited in Para.[0028]) (element 14 of fig.1, is equivalent to elements 150-151 of fig.6 in term of function) and 

Smith and Orcutt disclose both art in the same field of endeavor (i.e. presses).
Orcutt, in a crimping press, teaches a hydraulic pump (16) with arm (17) to be at a horizontal position (see fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace a hydraulic pump with arm such that it is positioned horizontally. Examiner notes both references clearly teach hydraulic pump with arm, therefore a simple substitution of Smith’s hydraulic pump with arm with that of Orcutt will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Smith discloses a door (40) with the sane function as claimed, but does not disclose the door to be a sliding door, since no criticality was recited for the door to be slidable, and since sliding doors are used to allow less space in front of apparatus for replacement of material to be processed, it would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Smith with a sliding door, to allow less space in front of apparatus and facilitate replacement of material to be processed. Accordingly, it has been held that matters relating to ornamentation only In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 3,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1.
Smith discloses wherein the one or more disks comprise a hard disk drive (HDD), 2.5 inch Solid State Device (SSD), mSATA SSD, M.2 SSD, PCI-express SSD, flash drives, flash memory. memory sticks, multimedia cards, or smart media (as recited in Para.[0002], [0013]).
Regarding claim 5,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1.
Smith discloses a door (40) with a transparent section (as recited para.[0020]).
Regarding claim 6,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1.
Smith discloses an hydraulic arm (151couple with anvil (82) to apply forces (Para.[0029])), but does not disclose an application force/pressure to be up to four tons or more, and since no criticality is recited for the application force/pressure to be up to four tons or more and well known in the mechanical art for hydraulic system to apply different force/pressure deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have an application force/pressure to be up to four tons or more to ensure effectiveness of In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1
Smith discloses the anvil (82) has symmetrical cross-section (as shown in fig.2).

    PNG
    media_image1.png
    507
    328
    media_image1.png
    Greyscale

Regarding claim 8, (as best understood)
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1
Smith discloses the anvil (82) has a diamond-shaped (wedge shaped, as recited in Para.[0023]), substantially extruded triangle, substantially pyramidal, or substantially cone cross section (as shown in fig.2).
Examiner notes, Diamond as different shape in nature and can be machined to different shape such as wedge or conical.
Regarding claim 9,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1.

Examiner notes, the specification recited an extruded retaining ring in Para.[0041], therefore an extruded ring and retaining ring are considered to be the same.
Regarding claim 10,
The prior art Smith discloses all limitations in claim 1.
Smith discloses the base (56) to have more than one shelf (as shown in fig.3b) to receive the one or more disks.

    PNG
    media_image2.png
    397
    355
    media_image2.png
    Greyscale

Regarding claim 11,
Smith discloses a method for destroying a disk having a memory (10), comprising: 
providing a base (56) for receiving one or more disks (disk shown in fig.4); 
lowering a hydraulic arm (151) coupled to a hydraulic pump (150) that operates only when a door (40) is in a closed position (the operation is recited in Para.[0028]) (element 14 of fig.1, is equivalent to elements 150-151of fig.6 in term of function) to enable an anvil (82) coupled to the arm (151) to apply mechanical pressure to the one or disks to destroy the one or more disks (Para.[0029]) and

Smith does not disclose the door to be a sliding door and the hydraulic arm/pump to be at a horizontal position.
Smith and Orcutt disclose both art in the same field of endeavor (i.e. presses).
Orcutt, in a crimping press, teaches a hydraulic pump (16) with arm (17) to be at a horizontal position (see fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace a hydraulic pump with arm such that it is positioned horizontally. Examiner notes both references clearly teach hydraulic pump with arm, therefore a simple substitution of Smith’s hydraulic pump with arm with that of Orcutt will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Smith discloses a door (40) with the sane function as claimed, but does not disclose the door to be a sliding door, since no criticality was recited for the door to be slidable, and since sliding doors are used to allow less space in front of apparatus for replacement of material to be processed, it would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Smith with a sliding door, to allow less space in front of apparatus and facilitate replacement of material to be processed. Accordingly, it has been held that matters relating to ornamentation only which have no In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Examiner notes, Para.[0005] recited the cylinder can be hydraulic or pneumatic, to couple to the hand pump and fig. 6 shown the hand pump.
Regarding claim 13,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses wherein the one or more disks comprise a hard disk drive (HDD), 2.5 inch Solid State Device (SSD), mSATA SSD, M.2 SSD, PCI-express SSD, flash drives, flash memory. memory sticks, multimedia cards, or smart media (as recited in Para.[0002], [0013]).
Regarding claim 15,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses a door (40) with a transparent section (as recited para.[0020]).
Regarding claim 16,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses an hydraulic arm (151 couple with anvil (82) to apply forces (Para.[0029])), but does not disclose an application force/pressure to be up to four tons or more, and since no criticality is recited for the application force/pressure to be up to four tons or more and well known in the mechanical art for hydraulic system to apply different force/pressure deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have an In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 17,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses the anvil (82) has symmetrical cross-section (as shown in fig.2).
Regarding claim 18, (as best understood)
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses the anvil (82) has a diamond-shaped (wedge shaped, as recited in Para.[0023]), substantially extruded triangle, substantially pyramidal, or substantially cone cross section (as shown in fig.2).
Examiner notes, Diamond as different shape in nature and can be machined to different shape such as wedge or conical.
Regarding claim 19,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses the arm (151) is coupled to the anvil (82) with a retaining ring (as shown in fig. 2).
Regarding claim 20,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses the base (56) to have more than one shelf (as shown in fig.3b) to receive the one or more disks.
Claims 2, 4 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Orcutt as applied to claims 1 and 11 above, and further in view of Hawkins US. Publication (2002/0046661) hereinafter Hawkins.
Regarding claim 2,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1
Smith discloses an hydraulic system (Para.[0026]), but is silent about a release valve to raise the hydraulic arm,
Smith and Hawkins disclose both art in the same field of endeavor (i.e. presses).
Hawkins, in a similar art, teaches a press apparatus having a release valve (see Para.[0044]) to raise the hydraulic arm (58). Hawkins teaches the release valve to facilitate operation on the workpiece (see Para.[0044]).
It would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Smith with a release valve as taught by Hawkins, as it would be beneficiary to Smith, to be able to facilitate operation on the hard drive (see Para.[0044]).
Regarding claim 4,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 1.
Smith discloses wherein the anvil includes an extruded ring (as shown in fig. 2, also marked as retaining ring) on an outside face of a tubular section (86) of the anvil (82) but does not disclose the extruded ring substantial matches an existing cavity on the hydraulic arm.
Smith and Hawkins disclose both art in the same field of endeavor (i.e. presses).


    PNG
    media_image3.png
    677
    528
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the anvil such that it has an extruded ring. Examiner notes both references clearly teach an anvil, therefore a simple substitution of Smith’s anvil with that of Hawkins will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Regarding claim 12,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses an hydraulic system (Para.[0026]), but is silent about a release valve to raise the hydraulic arm,
Smith and Hawkins disclose both art in the same field of endeavor (i.e. presses).
Hawkins, in a similar art, teaches a press apparatus having a release valve (see Para.[0044]) to raise the hydraulic arm (58). Hawkins teaches the release valve to facilitate operation on the workpiece (see Para.[0044]).
It would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Smith with a release valve as taught by Hawkins, as it would be beneficiary to Smith, to be able to facilitate operation on the hard drive (see Para.[0044]).
Regarding claim 14,
The prior art Smith as modified by Orcutt, discloses all limitations in claim 11.
Smith discloses wherein the anvil includes an extruded ring (as shown in fig. 2, also marked as retaining ring) on an outside face of a tubular section (86) of the anvil (82) but does not disclose the extruded ring substantial matches an existing cavity on the hydraulic arm.
Smith and Hawkins disclose both art in the same field of endeavor (i.e. presses).


    PNG
    media_image3.png
    677
    528
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the anvil such that it has an extruded ring. Examiner notes both references clearly teach an anvil, therefore a simple substitution of Smith’s anvil with that of Hawkins will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/11/2020 about the objection and the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and  the 35 U.S.C. 112 rejections are withdrawn, however new objection and  the 35 U.S.C. 112 rejections are given based on the newly presented amendment of the claims. The arm needed to be referenced and shown in the drawing, the language “substantially extruded triangle, substantially pyramidal, or substantially cone cross section” is not clear and no support is provided in the original disclosure, and finally, based on the newly presented amendment of the claims, claims 4 and 14 are redundant.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered and they are persuasive, however based on the applicant's argument on page 6, and the newly proposed amendment the claims, the newly presented amendment of the claims are rejected as set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 20, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725